MEMORANDUM **
San Juan Hernandez appeals from the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3682(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Hernandez contends that the district court failed to explain adequately its denial of his motion for a sentence reduction under Amendment 782 to the Sentencing Guidelines. We agree. The district court’s order does hot address or explain its rejection of the arguments presented in either Hernandez’s motion for a sentence reduction or probation’s recommendation that the district court grant a sentence reduction. Accordingly, we vacate and remand. See United States v. Trujillo, 713 F.3d 1003, 1009-10 (9th Cir. 2013) (district court must provide some explanation for rejecting a defendant’s non-frivolous arguments).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.